COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                   NO. 2-08-364-CV

IN RE OLSHAN FOUNDATION REPAIR                                      RELATORS
COMPANY, LLC AND OLSHAN FOUNDATION
REPAIR COMPANY OF DALLAS, LTD.

                                      ------------

                             ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION 1

                                      ------------

         The court has considered relators’ petition for writ of mandamus and

motion for emergency relief and is of the opinion that relief should be denied.

Accordingly, relators’ petition for writ of mandamus and motion for emergency

relief are denied.

         Relators shall pay all costs of this original proceeding, for which let

execution issue.

                                                     PER CURIAM


PANEL: GARDNER, J.; CAYCE, C.J.; and DAUPHINOT, J.

DELIVERED: October 2, 2008


   1
       See Tex. R. App. P. 47.4.